Title: To George Washington from Joseph Reed, 4 December 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
[4 December 1777]

Tho’ the Consideration of a Winters Campaign, & Practicability of an Attack on Philada have been so lately proposed, every Gentleman who extended his Views beyond the present Hour, must have turnd his Thoughts upon these Subjects so as to be able to form something more than a sudden Opinion. There cannot be any Person, Sir, either on a publick or private Account, upon whom the Motives for a Winters Campaign can operate more forcibly. I have every Reason to wish it—& yet in the State & Condition of our Army my Judgment is against it. The

History of every Winters Campaign made in Europe clearly evinces how destructive they have ever proved: during the Course of the last War the allied Army under Prince Ferdinand was almost ruined th’o victorious, & pursuing the Enemy—Charles the 12th failed & fell from the very Summit of Victory, & Success by keeping the Field a part of the Winter. It is true, these Climates were more severe than ours, but the Troops were so well appointed, or at least so much better than ours, as to give Force to the Argument. Nay the Experience of the Enemy last Winter confirms the Observation—a great Mortality—Discontent among Officers & Men, & considerable Desertions, were the Consequences; th’o they were much better provided than we are. The Nakedness of the Army, & Temper of the Troops seem to be insurmountable Objections, possibly the latter might subside if the former was removed, but as it is, from every Observation I have been able to make, unless a competent Supply of Cloathing can be procured all Argument is vain. The Dissafection of the Country, Distress to the Whigs, recruiting & refreshing the British Army—a general Despondency & above all, a Depreciation of the Currency stare me in the Face as the Consequences of Retirement to distant Quarters: I shall share personally in this Distress—With a Family I have a Habitation to seek at this inclement Season, & every other Accomodation to provide, & yet I cannot desire the Army so unprovided to remain for my Protection. The general Calamity & fear will not be removd by attempting it. The Credit of the Currency in my Opinion, will depend more upon an effective Army, than any other Circumstance. If Sickness, Discontent & Desertion should disperse or greatly reduce our Army; I think the general Cause would suffer more than from the Evils I have noticed before: these Evils will admit of some Remedy, but the other will not. With a recruited & refreshd Army, we may recover what we lose, but with a fatigued, worn out, dispirited one what can we expect but that General Howe will next Spring take the Feild with every Superiority—But in this Case it appears to me the true & proper Line may be run between such distant Cantonment as has been proposed, & taking Post so near the Enemy as to make a Winters Campaign. The Arguments of disciplining the Troops, recruiting the Army &c. at a distance, have little Weight with me; such a Security would afford, & be used as the best Excuse for going Home, and the Officers Commissions have not such an inherent Value as to make them fearful of losing them by Disobedience, or Neglect of Duty. The surest Pledge of Fidelity, & Attention, would be putting them in such a Situation as to require it. I do believe a partial Dispersion of the Army would follow, on putting it in any other Situation. Military Rules & Maxims laid down in long establish’d Armies do not allways apply to ours, & this Case I think is an Exception.

An Attack upon the Enemy in his Quarters when the River is frozen, has been much thought of—if the Probability of Success was in our Favour no Exertion ought be left untried, & even the present Situation of our Army should be made if possible to bend to it—But if after ⟨all our⟩ Efforts, the Chances will be still against us, Prudence forbids our venturing upon a Measure, which if unsuccessful would be attended with very fatal Consequences. Gen. Howe from the best Calculation, has now 12000 Men on one Side strongly posted with Redoubts & Abbatis, so formidable as to discourage our most enterprizing Genius’s, when a large Detachment seemed to favour an Attack—on the others two unfordable Rivers. I fear we cannot oppose a greater Number of Continental Troops to him; but this is to be supplied with Militia from Jersey Pennsylvania Maryland & Virginia—as to the first they are very fully employd at Home, the second from a Variety of Circumstances we find will not turn out but in two or three Classes & even of these there are Numbers allways unarmd. The two latter in Point of Arms are in the same Condition. They are at a Distance & will march in at different Times, those who come early will be impatient, of Delay & hard Service, their Subsistence will be difficult, & after all the very Possibility of it will depend on the Weather—A South Wind with a little Rain will make the Ice impassable in a few Hours. But supposing them to come into Camp in great Numbers, & good Humour, well arm’d, & fed—the Frost to continue—from the Nature of the Thing it can be no Secret the Enemy will probably throw up Works, or make up other Preparations. On the opposite Bank therefore you will meet with an equal Army ready to receive you: for every one acquainted with our Militia will allow, that the Nature of the Attack will require too much Firmness & Discipline, to expect them to be equal to it farther than as a Support. Upon the whole there are such a Variety of Circumstances each of which are important, indeed essential, all to coincide that I think it would be almost miraculous if no one of them should fail us.
We are so circumstanc’d, Sir, as to have only a Choice of Difficulties, true Wisdom will direct us to select that Plan which will be attended with the least. As to the main Body of the Army laying on the East Side of Schuylkill, & taking Post between that & Delaware, it is not practicable in my Opinion—as the Country does not supply Forage or Means of Subsistence. No Magazines being established but at a great Distance, nothing, or next to nothing now to be procured from the surrounding Country, the Supplies would be too precarious in the Winter Season. I therefore cannot but join in Opinion with those Gentlemen, who advise passing the Schuylkill with the greatest Part of the Army. The left Wing, & as much of it as could find Cover in Wilmington to take Post

there, extending as they can find Accomodation or good Ground to Hut, as far or farther than Downing-town. I would also propose, that upon an exact Estimate of our present Force it be divided into 3 or 4 Parts or Classes. The most robust, healthy & well cloath’d to form the first Class; & so on. The first Class to take the first Tour of Duty on this Side Schuylkill, taking Post at such a Distance from Philad. as not to risque a Surprize, having with them only their light Baggage or even bare Necessaries. I would have a Body of Militia advanced between them & the Enemy, their Line & Parties to extend to Delaware or as near it, as their Strength would admit. This Body of Men will not find Cover sufficient I beleive, without going too far or too near, they will therefore hut, or perhaps Boards may be procured. I am very sensible that Objections & very plausible ones may be framed to this Plan & so there may be to every other, this answers the most valuable Purposes & such as appear to me to require our running some Risque to obtain—I will just enumerate a few. In the first Place, a very valuable Country, the three lower Counties, & Chester will be covered, & a Degree of Protection afforded to the Country on the East Side of Schuylkill. 2d The Army will find some Cover; a Country abounding in Forage, & many other Articles necessary for their Comfort those Countries having suffered as yet very little by the War, & being very fertile. 3d The Enemy will be deprived of this Supply which they will otherwise obtain 4th The Troops will be within striking Distance, if Circumstances should favour that Measure without being exposed to a Winters Campaign. 5th A Tour of Duty will not admit the Officers neglecting the Service by going Home, or entring into Scenes of Dissipation, & Amusement, which will in the same Degree infect the Soldiery. 6th Some Annoyance may be given to the Enemys Intercourse by Ships. 7th It will prevent any Insurrection in those lower Counties, or the Eastern Shore of Maryland of which every Year has furnishd us with an Instance. 8 The Passage of the Enemy has occasioned Wilmington, & that Neighbourhood to be evacuated by the Friends to America, they with many others have retired to those very Places some Gentlemen propose to go & occupy—in the one Case you will have empty Houses, in the other you must exercise a Spirit of Hardship by turning Families out to experience every Species of Distress. 9th You will reserve the Supplies of the back Country for the next Campaign which otherwise you will eat up in the Winter.
I would farther beg Leave to add that the Support of the Army, the Success of the Cause & even the Supply of Cloathing & Necessaries for the Troops depends very much on the Opinion & Spirits of the People, they rise or fall according to the Appearances of Success & of our

Force; abandoning a large Body of the Country to the Enemy, will to them be a sure Proof of our Inferiority & Inability to oppose the British Army, of course they will seek Protection, take the Oaths, & throw themselves under the Enemys Government. A Circle of 30 Miles at least including Jersey will be under the Command of the Enemy.
It is a great Objection & has much Weight that this Post may be liable to Affront from the Enemy & Disturbance in their Quarters, but I do not think our Affairs or Situation will admit of total Tranquillity. 2d The Schuylkill will afford some Security after the Destruction of the Bridge which must be affected. 3. Some Works may be thrown up for Defence. 4th The Army will be within supporting Distance of each other, so as to require a great Exertion & Movement of the Enemy which they will not be fond of after being settled in their Quarters. These Circumstances in a Degree obviate this Objection.
2d Object. That Bucks County & Jersey will be exposed to the Depredations or Practices of the Enemy. Answ. This Position will afford a partial Cover & in my Opinion a better than the distant Cantonment, I am confident the Country will esteem it so.
3d We have Hospitals in this Country & are establishing Magazines at Places that may be exposed by these Movements. Answ. These Hospitals are scattered about, they hardly make an Object for an Enemy but I should think they might be removed as fast as the Patients recover & no new ones sent, so that in a little Time the Difficulty will be removed.
Upon the whole, Sir, I can think of no other Expedient to reconcile the many Difficulties which present themselves in every View of this important Question—The Shortness of Time & a sore Finger has obliged me to throw together these Sentiments with very little Accuracy—they may serve as Hints perhaps for better Heads to improve. I am with the greatest Respect & Regard D. Sir Your Obed. & Affe Hbble Serv.

Jos: Reed

